COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THOMAS POULTON,                                               No. 08-15-00170-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             120th District Court
                                                §
 VERA BARBOSA,                                               of El Paso County, Texas
                                                §
                       Appellee.                              (TC # 2014-DCV-2757)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellant to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.